Exhibit 10.22

 
CONSULTING AGREEMENT
 
This Consulting Agreement (the “Agreement”) is made and entered into as of the
6th day of November, 2009 between TranSwitch Corporation, a Delaware corporation
(the “Company”), and Dr. Santanu Das (“Consultant”).
 
WHEREAS, the Company and Consultant have entered into a Separation Agreement and
Release (the “Letter Agreement”) pursuant to which the Consultant’s employment
with the Company will terminate on December 1, 2009; and
 
WHEREAS, the Company wishes to retain the Consultant as a consultant to the
Company and the Consultant desires to serve as a consultant to the Company on
the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto each intending to be legally bound, agree as follows:
 
1.           Term.
 
(a)           This Agreement shall commence on December 2, 2009 and shall be for
a term of two (2) years expiring on December 1, 2011, subject to earlier
termination as provided for in Sections 1(b) and 4 (the “Term”).
 
(b)           Notwithstanding Section 1(a) above, unless a Change of Control (as
defined below) has occurred on or prior to December 2, 2010, the Company may
elect to terminate this Agreement without payment (other than for unpaid
consulting payments accrued to the date of termination) or penalty at any time
after December 2, 2010 if the Board of Directors of the Company (the “Board”)
determines in its reasonable judgment that Consultant has not performed in a
satisfactory manner the duties and responsibilities assigned to him
hereunder.  If, before a Change of Control occurs, the Company terminates this
Agreement for any other reason (other than death or disability (as described in
Section 4(d) below)), or if the Consultant terminates this Agreement due to a
breach of this Agreement by the Company or a successor to the Company (by merger
or otherwise), then the Company (or successor) will pay to the Consultant an
amount in cash equal to the amount that would otherwise have become payable to
the Consultant through the remainder of the Term if this Agreement had not been
terminated. If a Change of Control of the Company occurs on or prior to November
9, 2010, the Company (or its successor) may elect to terminate this Agreement;
provided, that, it shall be required to pay to Consultant an amount in cash
equal to the amount otherwise due and payable to him under Section 3 hereof
through the remainder of the Term.  Any such cash payment described in either of
the preceding two sentences shall be made in a lump sum on the date the
termination of this Agreement becomes effective.  “Change of Control” shall have
the meaning set forth in the Indemnification Agreement, dated April 3, 2009
between the Company and Consultant.
 
(c)           Notwithstanding anything to the contrary herein, if the “Letter
Agreement” is revoked in accordance with the terms thereof in Section 10(a),
this Agreement shall be deemed to be void ab initio.

 
1

--------------------------------------------------------------------------------

 

(d)           This Agreement shall not be effective unless and until the Letter
Agreement is executed and delivered by the parties thereto.
 
2.           Duties and Responsibilities.
 
(a)           Consultant shall perform such duties and accept such
responsibilities as are appropriate considering his stature and prior position
as may be reasonably assigned to him from time to time by the Board and the then
Chief Executive Officer (the “CEO”) of the Company.  If so requested by the
Board or CEO, Consultant shall serve on one or more boards of subsidiaries or
affiliates of the Company.  Consultant shall be an independent contractor and
nothing contained herein shall be construed as to constitute an employment
relationship between Consultant and the Company.  The Consultant will not be
required to work more than 20% of the average level of services performed by the
Consultant during the 36-month period preceding the termination of his
employment with the Company (as determined pursuant to Section
1.409A-1(h)(1)(ii) of the U.S. Treasury Regulations).  Such consulting services
will be provided upon reasonable notice to the Consultant and at the
Consultant’s reasonable convenience, taking into account, among other things,
his other commitments, activities and location or place of residence.
 
(b)           For two (2) years following the date of this Agreement, the
Company shall furnish Consultant with an office in a suitable facility of the
Company, in reasonable proximity to the Company, together with a laptop, and
access to such computer, telephone and telecopy facilities, and such
administrative or secretarial support, as Consultant reasonably may
request.  The Company shall continue to provide such office and services until
December 1, 2011, notwithstanding any termination of the Term of this Agreement.
 
(c)           During the Term, Consultant may engage in other business
activities, subject to the terms of this Agreement and the Letter Agreement.
 
(d)           Consultant represents and warrants that he is not subject or party
to any other agreement, covenant, understanding or restriction that would
prohibit him from executing this Agreement and performing fully his duties and
responsibilities hereunder, or which would in any manner, directly or
indirectly, limit or affect the duties and responsibilities which may now or in
the future be assigned to him by the Company.
 
(e)           Consultant agrees that at all times he will strictly adhere to and
perform all his duties in accordance with applicable laws, rules and
regulations, and in accordance with applicable policies and procedures of the
Company that are in effect from time to time.
 
3.           Compensation; Expense Reimbursement; Indemnification.
 
(a)           For the services to be rendered hereunder, Consultant will be paid
at an annual rate of $200,000, payable on a bi-weekly basis.  Consultant will
not participate in any of the benefit plans of the Company.
 
(b)           Consultant shall be reimbursed for the reasonable business
expenses incurred on the Company’s behalf in connection with the performance of
his services hereunder upon presentation of an itemized account and written
proof of such expenses, in accordance with the policies established by the
Company.

 
2

--------------------------------------------------------------------------------

 

(c)           The Company shall indemnify Consultant from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever (“Losses”) which
may at any time be imposed on, incurred by or asserted against Consultant in any
way relating to or arising out of this Agreement, or any action taken by
Consultant in the performance of his duties hereunder; provided that, the
Company shall not be liable for the payment of any portion of such Losses
resulting solely from Consultant’s gross negligence or willful misconduct  This
Section 3(c) shall survive the Term of this Agreement.
 
4.           Other Termination Events.
 
(a)           This Agreement may be terminated by the Company or its successor
pursuant to Section 1(b), to the extent and subject to the terms and conditions
contained in such Section.
 
(b)           Consultant may terminate this Agreement for any or no reason upon
at least 30 days prior written notice to the Company, in which case, the
Consultant will be entitled to any previously earned and unpaid consulting fees
through the date of termination and, except as otherwise provided in Section
1(b) above, no additional payments.
 
(c)           If Consultant is unable to perform the essential functions of his
duties and responsibilities to the full extent required hereunder, either with
or without reasonable accommodation, by reason of physical or psychiatric
illness, injury or incapacity for a period of 180 consecutive days, the Company
may terminate this Agreement and shall have no further liability or obligation
to Consultant hereunder, except for any unpaid consulting payments accrued to
the date of termination.
 
(d)           If Consultant dies, this Agreement shall terminate and thereafter
the Company shall not have any further liability or obligation to Consultant,
his executors, administrators, heirs, assigns or any other person claiming under
or through him, except for unpaid consulting payments accrued to the date of his
death.
 
5.           Miscellaneous.
 
(a)           The provisions of Section 3(c) of this Agreement shall survive the
termination of this Agreement.
 
(b)           The terms and provisions of this Agreement shall be binding upon
and inure to the benefit of the Company and its successors and assigns.  This
Agreement calls for the provision of personal services and, accordingly, shall
not be assignable by Consultant.
 
(c)           It is mutually understood and agreed that this Agreement
constitutes the entire understanding between Consultant and the Company relating
to the subject matter of this Agreement and supersedes any and all prior
agreements or understandings between Consultant and the Company arising out of
or relating to the subject matter hereof; provided, that, nothing contained
herein shall be construed to amend or modify the Letter Agreement or the
Assignment of Inventions Covenants Against Disclosure, Solicitation,
Competition, Violation of the US EEA and Misuse of Intellectual Property”, dated
June 10, 2004, between the Company and the Consultant.

 
3

--------------------------------------------------------------------------------

 

(d)           The laws of the state of Connecticut shall govern the validity of
this Agreement, the construction of its terms and the interpretation of the
rights and duties of the parties hereto.  For purposes of any actions or
proceedings related to this Agreement, the parties agree to submit to the
exclusive jurisdiction of the state and federal courts of the State of
Connecticut.
 
(f)           Any dispute, controversy or claim between the parties arising out
of the interpretation or enforcement of this Agreement or the rights of any
party hereunder shall be submitted for resolution to the American Arbitration
Association pursuant to the then existing Employment Arbitration Rules.
 
(g)           This Agreement may not be changed or modified except by a writing
signed by both Consultant and an authorized representative of the Company.  The
failure of a party to insist upon strict adherence to any term of this Agreement
on any occasion shall not be considered a waiver thereof or deprive that party
of the right thereafter to insist upon strict adherence to that term or any
other term of this Agreement.  The failure of a party hereto to enforce, or the
delay by a party hereto to enforce, any of its rights under this Agreement shall
not be construed as a waiver of any such party’s rights hereunder.
 
(h)           Section headings contained in this Agreement have been inserted
for convenience of reference only, are not to be considered a part of this
Agreement and shall not affect the interpretation of any provision hereof.
 
(i)           It is the intent of the parties that the provisions of this
Agreement be enforced to the fullest extent permitted by law.  In case any
provision of this Agreement shall be declared by an arbitrator or a court of
competent jurisdiction to be invalid, illegal or unenforceable as written, the
parties agree that the court shall modify and reform such provision to permit
enforcement to the greatest extent permitted by law.  In addition, if any
provision of this Agreement shall be declared invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall in no way be affected or impaired thereby.
 
(j)           Any notices under this Agreement shall be in writing and shall be
given by personal delivery, facsimile, by certified or registered letter, return
receipt requested, or a nationally-recognized overnight delivery service, and
shall be deemed given when personally delivered, upon actual receipt of the
facsimile or certified or registered letter, or on the business day next
following delivery to a nationally-recognized overnight delivery service at the
addresses set forth below in this Agreement or to such other address or
addresses as either party shall have specified in writing to the other party
hereto.
 
If to the Company:
 
TranSwitch Corporation
3 Enterprise Drive
Shelton, CT 06484
Attention:  Chief Executive Officer


If to Consultant,
To him at such address as he shall have provided to the Company.
 
(k)           This Agreement may be executed in counterparts.

 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement on the date first above written.
 


 

   
TRANSWITCH CORPORATION
                   
By:
/s/ Robert A. Bosi
     
Robert A. Bosi
     
Chief Financial Officer
       
Witness:
     
/s/ Thomas P. Richtarich
   
/s/ Dr. Santanu Das
     
Dr. Santanu Das


 
5

--------------------------------------------------------------------------------

 
